DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Species I, Claims 2-4 & 20, filed on 8/08/20, is acknowledged.
The Restriction mailed on 06/08/22 has been carefully reviewed and is held to be proper. Accordingly, Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group or Species and, due to the lack of traversal on the merits, which asserts that all Claims 2-20 are generic, applicants’ election of Species I, has been treated as an election without traverse.
	The Restriction filed on 06/08/22 is hereby made Final.
	Applicants are required to cancel the nonelected claims (5-19) or take other appropriate action.
	An Office Action on the merits of Claims 1-4 and 20 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 10,878,993).
Regarding claim 1, Tanaka et al teach a wound-wire-type inductor component (Fig. 1, 10), comprising: 
a core (20) that includes a column-shaped shaft part (21) that extends in a first direction (Ld), and a first support part (Left 22) and a second support part (Right 22) that are respectively provided at a first end portion and a second end portion of the shaft part (21) in the first direction; 
a first terminal electrode (Left 40) and a second terminal electrode (Right 40) that are respectively provided on the first support part and the second support part; and 
a wire (50) that includes a wound wire part (51) that is wound around the shaft part (21) and a first end (Left 52) and a second end (Right 52) that are respectively connected to the first terminal electrode (Left 40) and the second terminal electrode (Right 40); 
wherein an interval between adjacent turns of the wound wire part (51) in the first direction is set so that a number of turns wound around the shaft part (21) is high with respect to a prescribed inductance value [as inductance value is basically proportional to one of the parameters, such as number of turns wound: L(Inductance)= [(Magnetic Flux) x N(Number of Turns)] / I(Current).
Regarding claims 2-4, Tanaka et al teach a wound-wire-type inductor component where the basic formulas of L (Inductance) is:
L(Inductance)= [(Magnetic Flux) x N(Number of Turns)] / I(Current) and
L(Inductance) =  XL(Inductive Reactance) / [2 x “pi” x f(frequency)].
Therefore, it’s just simple manipulation of the parameters L(Henry), N(Number of Turns) and f(Mhz) to the desired values, as claimed, with other additional parameters  [(Magnetic Flux) and XL(Inductive Reactance)] through application of the formulas above.
Regarding claim 20, Tanaka et al teach a wound-wire-type inductor component where the basic formulas of L (Inductance) is:
L(Inductance) =  [(Magnetic Flux) x N(Number of Turns)] / I(Current) and
L(Inductance) =  XL(Inductive Reactance) / [2 x “pi” x f(frequency)] and
Q(Quality Factor) = [2 x “pi” x f(frequency) x L(Inductance)] / R(Resistance).
Therefore, it’s just simple manipulation of the parameters Q(Quality Factor) and f(Mhz) to the desired values, as claimed, with other additional parameters  [(Magnetic Flux), L(Inductance), XL(Inductive Reactance) and R(Resistance)] through application of the formulas above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571) 272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
October 5, 2022